Citation Nr: 0522068	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, to include as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a hearing before a local hearing 
officer in May 2003 and at a hearing before the undersigned 
Acting Veterans Law Judge in April 2005.  

The matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the veteran's personnel records reveals that he 
was stationed on the USS Hancock from November 1964 to March 
1965.  

The Board notes that the RO, in November 2002, requested from 
the National Archives and Records Administration (NARA) a 
copy of the ship's deck logs for the USS Hancock from October 
1964 through March 1965.  The RO also requested the NARA to 
advise if planes assigned to the USS Hancock sprayed Agent 
Orange.  

In response to the RO's request, NARA, in December 2002, 
forwarded copies of the deck logs of the USS Hancock from 
October 1964 through December 31, 1964.  

The deck logs reveal that the USS Hancock entered the South 
China Sea in late December 1964.  

At his May 2003 hearing, the veteran testified that he served 
as a plane captain on the flight deck of the USS Hancock.  He 
noted that his responsibilities included cleaning all planes.  
The veteran stated that the USS Hancock was probably one of 
the first ships to go to the South China Sea and start flying 
missions.  The veteran indicated that he was responsible for 
cleaning A-1 propeller planes, which were spraying Agent 
Orange.  He stated that it would get all over his clothes 
when cleaning the planes.  He also noted that some of the 
Agent Orange would spray back at him from the planes as they 
were taking off.  The veteran indicated that the defoliant 
was used for one or two months when he was in the China Sea.  

In June 2003, the RO requested that the NARA forward a copy 
of the cargo manifest from October 1964 through March 1965.  
In June 2003, the NARA replied that the request was too 
extensive for the service they provided and that cargo 
manifests were usually among the ship's deck logs.  

Based upon the testimony of the veteran and the December 1964 
ship's deck log reports, the Board is of the opinion that 
additional development is warranted.  

The RO should again request that NARA provide copies of the 
deck log books for the USS Hancock from January 1965 through 
March 1965.  The RO should also attempt to verify through all 
other avenues, to include the Department of Defense, the 
ship's locations and required duties from January 1965 
through March 1965, to include, if possible, whether planes 
on the USS Hancock sprayed herbicides from January 1965 
through March 1965.  

The Board further notes that August 2001 VA examiner, while 
rendering a diagnosis of diabetes mellitus, Type II, 
indicated that secondary complications of diabetes would not 
be discussed as the veteran stated that he had not been on 
land in Vietnam.  The Board notes that the veteran does not 
specifically have to have been on land to have served in 
Vietnam for purposes of exposure to Agent Orange.  Moreover, 
the examiner did not indicate whether the veteran's diabetes 
was related to his period of service, regardless of exposure 
to Agent Orange.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2.  Where the Board makes a decision based on 
an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this matter is remanded for the following:  

1.  The RO should again request that NARA 
provide the deck logbooks for the USS 
Hancock from January 1965 through March 
1965.  The RO should also attempt to 
verify through all other avenues, to 
include the Department of Defense, the 
ship's locations and required duties from 
January 1965 through March 1965, to 
include, if possible, whether planes on 
the USS Hancock sprayed herbicides from 
November 1964 through March 1965.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
diabetes mellitus.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer the 
following opinion:  Is it at least as 
likely as not (50 percent or higher 
degree of probability) that any current 
diabetes mellitus, if found, is related 
to the veteran's period of service, 
including as a result of exposure to 
Agent Orange?  Complete detailed 
rationale is requested for each opinion 
that is rendered.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


